 Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 1 of 15                     PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE


JEANNE LACHANCE,

                 Plaintiff,

            v.
                                                         Case No. 2020-_________
PERFORMANCE FOOD GROUP,
INC., and

AETNA LIFE INSURANCE
COMPANY,

                   Defendants.



                                          COMPLAINT

       Plaintiff, Jeanne Lachance, through her undersigned attorneys, Ronald Ducharme and

Colin Reilly, brings this action against the Defendants, Aetna Life Insurance Company and

Performance Food Group, Inc., and states as follows:

                                        INTRODUCTION

       1.        Plaintiff, Jeanne Lachance, brings this action against the Defendants, Aetna Life

Insurance Company (“Aetna”) and Performance Food Group, Inc. (“PFG”) (collectively referred

to as “Defendants”) for violation of the Employment Retirement Income and Security Act of

1974, as amended, 29 U.S.C. § 1001 et seq., (“ERISA”). Ms. Lachance is a participant in an

ERISA welfare benefit plan that is underwritten and administered by Aetna. The name of the

ERISA welfare benefit plan is Performance Food Group Long-Term Disability Group Policy

(“The Plan”). The Group Policy Number is 0809843.




                                                     1
 Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 2 of 15                    PageID #: 2




        2.      This Complaint seeks to secure disability benefits wrongfully withheld from the

Plaintiff by the Defendants and to recover costs and attorneys’ fees as provided by ERISA.

                                              PARTIES

        3.      Plaintiff, Jeanne Lachance, is an individual residing in Belgrade, Maine. Ms.

Lachance is a vested participant in an Aetna employee benefit plan, within the meaning of 29

U.S.C. § 1002(2)(7). Ms. Lachance has standing to bring this action under 29 U.S.C. § 1132(a).

        4.      Defendant, Performance Food Group, Inc., is a Colorado corporation authorized

to do business in the state of Maine. At all relevant times to the claims asserted in this

Complaint, Performance Food Group was an ERISA claims fiduciary with respect to Participants

of the Plan, generally, and specifically, with respect to Ms. Lachance, within the meaning of

ERISA.

        5.      Defendant, Aetna Life Insurance Company, is a Connecticut corporation engaged

in the business of insurance in the state of Maine and was the Claims Administrator for the

Performance Food Group Long-Term Disability Group Policy. At all relevant times to the claims

asserted in this Complaint, Aetna was an ERISA claims fiduciary with respect to participants of

the Plan, generally, and specifically, with respect to Ms. Lachance, within the meaning of

ERISA. Upon information and belief, Aetna is the party responsible for rendering a final

determination on benefit claims under the Plan.

                                          JURISDICTION

        6.      This Court has jurisdiction over the subject matter and the parties to this

proceeding pursuant to 29 U.S.C. § 1132(e)(2) and (f), without regard to jurisdictional amount or

diversity of citizenship, in that the Plan is administered in this District.




                                                       2
 Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 3 of 15                        PageID #: 3




         7.       Venue is proper pursuant to 29 U.S.C. § 1132(e)(2), because the breach of the

Plan in question was and is now being committed within the jurisdiction of the United States

District Court for the District of Maine.

         8.       Plaintiff has exhausted all administrative remedies provided under the Plan.

                                    FACTUAL BACKGROUND

                                                  The Plan

         9.       Ms. Lachance was an employee of Performance Food Group, Inc.

         10.      As an employee of Performance Food Group, Inc., Ms. Lachance was entitled to

LTD benefits, under a contract of insurance between Performance Food Group and Aetna.

         11.      Aetna administers the plan under which Ms. Lachance is suing.

         12.      Upon information and belief, Aetna insures the Plan under which Ms. Lachance is

suing.

         13.      Performance Food Group is the plan administrator of the Plan under which Ms.

Lachance is suing.

         14.      Under the Plan, a participant is eligible for long term disability benefits “on the

first day that [the participant is] disabled as a direct result of a significant change in [the

participant’s] physical or mental conditions and [the participant meets] all of the following

requirements:

               a. [the participant] is covered by the plan at the time [the participant] becomes

                  disabled; and

               b. [the participant] must be under the regular care of a physician. [the participant]

                  will be considered under the care of a physician up to 31 days before [the




                                                       3
 Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 4 of 15                        PageID #: 4




                participant] has been seen and treated in person by a physician for the illness,

                injury, or pregnancy-related condition that caused the disability; and

             c. [the participant] must be disabled by the illness, injury, or disabling pregnancy-

                related condition as determined by Aetna (see Test of Disability).”

   15. The Plan defines the Test of Disability as “From the date that [the participant] first

       became disabled and until monthly benefits are payable for 24 months [the participant]

       meets the test of disability on any day that:

             a. [The participant] cannot perform the material duties of your own occupation

                solely because of an illness, injury, or disabling pregnancy-related condition; and

             b. [the participant’s] earnings are 80% or less of [the participant’s] adjusted

                predisability earnings.”

       16.      Under the Plan material duties is defined as “duties that:

             a. Are normally needed for the performance of [the participant’s] own occupation;

                and

             b. Cannot be reasonably left out or changed. However, to be at work more than 40

                hours per week is not a material duty.”

       17.      Under the Plan, own occupation is defined as “The occupation that [the

participant is] routinely performing when [the participant’s] period of disability begins. [The

Participant’s] occupation will be viewed as it is normally performed in the national economy

instead of how it is performed: for your specific employer; or at [the participant’s] location or

work site; and without regard to [the participant’s] specific reporting relationship.”




                                                       4
 Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 5 of 15                     PageID #: 5




       18.      Under the Plan, Ms. Lachance is entitled to receive 50% of her monthly pre-

disability earnings until her Normal Retirement Age, 66 years and 10 months, or until she is no

longer disabled; and in addition, she is entitled to Life Insurance Waiver of Premium Benefits.



                    Background regarding Ms. Lachance’s Illness and Occupation

       19.      Ms. Lachance became disabled while she was working as a HR Generalist at

Performance Food Group, Inc.

       20.      According to the job description of PFG, Ms. Lachance’s occupation required her

to “assist the site management team in staffing and development of qualified personnel and other

Human Resources (HR) functions while ensuring compliance with government regulations and

corporate policy. Functions as a team member within the department and organization, as

required, and perform any duty assigned to best serve the company.” This is skilled, complex

work with an SVP (Specific Vocational Preparation) of 7 in the Dictionary of Occupational

Titles (DOT).

       21.      On September 25, 2018, Ms. Lachance was psychiatrically hospitalized for

worsening symptoms of anxiety/depression with suicidal ideation.

       22.      On October 2, 2018, Ms. Lachance was discharged from the psychiatric

hospitalization with diagnoses of persistent depressive disorder with anxious overlay/features,

unspecified anxiety disorder, and excoriation disorder with trichotillomania. At discharge, Ms.

Lachance was prescribed Fluoxetine, Hydroxyzine, Prazosin and Trazodone for her psychiatric

conditions.




                                                    5
 Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 6 of 15                      PageID #: 6




       23.     Subsequent to her discharge, Ms. Lachance engaged in group and individual

psychotherapy with Richard Thomas, Psy.D. for her mental health disabilities. Ms. Lachance

completed an Intensive Outpatient Program with Dr. Thomas.

       24.     Subsequent to her discharge, Ms. Lachance continued to treat with and receive

psychiatric medications from Dianne Raymond, PMHNP-BC, a psychiatric nurse practitioner.

Nurse Raymond changed the medication regimen and on March 3, 2019, Ms. Lachance was

prescribed Cymbalta, Prazosin, Hydroxyzine and Trazodone.

       25.     On March 28, 2019, Ms. Lachance filed an application with the Social Security

Administration (SSA) for social security disability (SSDI) for the following illnesses: depression,

PTSD, OCD, anxiety, suicidal thoughts and knee, ankle and foot pain.

       26.     A Disability Determination Explanation (DDE) was issued by Disability

Determination Services (DDS). Contained within the DDE was a review dated May 29, 2019,

performed by a psychologist, Brian Stahl, Ph.D., who assessed Ms. Lachance’s psychological

impairments on behalf of DDS. Dr. Stahl opined that Ms. Lachance has severe mental health

impairments consisting of depression and PTSD.          He found that she had moderate mental

limitations with respect to the domains of understand, remember, or apply information; interact

with others; concentrate, persist, or maintain pace; and adapt or manage one’s self. She had

marked limitations with respect to carrying out detailed instruction and interacting appropriately

with the general public. He concluded she was not able to handle the stress of complex work and

had a history of complex work. Her mental residual functional capacity limited her to simple,

non-public work with an SVP of 1 or 2 and her work as an HR Generalist was SVP 7.

       27.     Ms. Lachance engaged in psychotherapy with Dr. Thomas after July 5, 2019. Dr.

Thomas authored a letter dated August 28, 2019 in which he opined that Ms. Lachance would



                                                    6
 Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 7 of 15                                    PageID #: 7




not be able to engage in either part time or full time work due to her psychological impairment.

On October 16, 2019, Dr. Thomas completed a Psychiatric Review Technique as well as a

Medical Assessment of Ability to do Work-Related Activities (Mental) to support that Ms.

Lachance would not be able from a psychological perspective to engage in complex, stressful

work activities. On October 23, 2019, Richard Thomas, Psy.D., Ms. Lachance’s treating

psychologist, examined Ms. Lachance and his impressions were unspecified anxiety disorder,

compulsive skin picking, persistent depressive disorder with anxious distress (moderate), alcohol

use disorder (moderate, dependence), and trichotillomania.

        28.      On November 6, 2019, a SSA reviewing psychologist, Mary Alyce Burkhart,

Ph.D., assessed Ms. Lachance’s mental impairments for DDS at Reconsideration. Dr. Burkhart

opined that the medical evidence of record submitted to DDS treating sources supported

depression and PTSD and were severe impairments resulting in moderate mental limitations with

regard four domains of understand, remember or apply information; interactive with others;

concentrate, persist, or maintain pace; and adapt or manage one’s self. Dr. Burkhart opined that

Ms. Lachance was markedly limited in her ability to carry out detailed instructions and markedly

limited with regard to interacting appropriately with the general public and had numerous other

moderate limitations. Dr. Burkhart opined “[s]he was able to work in 2 hour blocks performing

simple tasks over the course of a normal workday/workweek.” The DDE states that Dr. Burkhart

concluded that Ms. Lachance was unable to handle the stress of complex work and could only

understand and remember simple instructions and tasks. Dr. Burkhart, like Dr. Stahl, found that

the mental RFC limited Ms. Lachance to simple, non-public work and that she could not perform

her past relevant work as an HR Generalist/Recruiter with an SVP of 7.1


        1
           The Notice of Reconsideration denying the SSDI claim and finding that Ms. Lachance could not perform
her past relevant work, but could perform other work, was also submitted to Aetna. Subsequent to the final denial of

                                                             7
 Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 8 of 15                                 PageID #: 8




        29.      On November 27, 2019, Dr. Richard Thomas noted that Ms. Lachance had been

socially isolating since October 10, 2018, and complained of low energy/fatigue with severe

depressed mood, and self-reported impaired concentration/memory. Dr. Thomas also noted that

Ms. Lachance continued to suffer from PTSD. Dr. Thomas found that Ms. Lachance struggled

with multi-tasking, difficulty with organization, and fear that impeded her ability to deal with

unfamiliar people; with panic and anxiety that would impair her ability to work in her private

chosen profession. Dr. Thomas finally added that Ms. Lachance had made slow progress in

learning to manage her anxiety-related symptoms and was slow in developing her ability to be

assertive and set limits needed to work effectively in a human relations position.

        30.      On November 29, 2019, Dianne Raymond, PMHNP-BC, stated in a letter to

Aetna that Ms. Lachance “does not have the capacity currently to do her regular job which is a

skilled position.” Nurse Raymond reported that Ms. Lachance was receiving medication

treatment for PTSD and recurrent Major Depressive Disorder. Ms. Lachance suffered from

episodes of high anxiety when leaving her house and would become overwhelmed, scattered in

thinking, and reactive when confronting stressors. As a result, Nurse Raymond expressed her

concern about Ms. Lachance’s ability to return to expected-on-going stressors in her prior

workplace.

                                           Ms. Lachance’s LTD Claim

        31.      Ms. Lachance presented a timely claim to Aetna.

        32.      PFG approved Ms. Lachance for short term disability benefits for six months.

        33.      Effective March 25, 2019, Aetna approved Ms. Lachance’s claim for LTD

benefits.


the appeal by Aetna on January 27, 2020, Administrative Law Judge Todd Holbrook of the Social Security
Administration authored a Fully Favorable Decision dated April 16, 2020 awarding SSDI benefits to Ms. Lachance.

                                                           8
 Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 9 of 15                    PageID #: 9




       34.     On July 5, 2019, Ms. Lachance’s LTD benefits were terminated because Aetna

determined that her disability was not supported.

       35.     On July 11, 2019, Ms. Lachance appealed Aetna’s termination of her claim for

LTD benefits. On July 19, 2019, Aetna received a letter signed by Amy Madden, M.D. (her

primary care provider) and Diane Raymond, PMHNP-BC stating that Ms. Lachance could not

return to a work environment at this time based on the diagnosis of Major Depressive Disorder

with Psychosis and PTSD. Aetna stated the appeal review process began on July 19, 2019 and a

decision on the appeal would be made no later than September 2, 2019.

       36.     Aetna referred the matter to John Pelletier, ScD. for a physician review. Dr.

Pelletier issued a Physician Review dated August 9, 2019. Aetna did not provide Dr. Pelletier

with a copy of the opinions of the Social Security reviewing psychologist, Dr. Stahl. Dr.

Pelletier noted that she was a 60 year old female who was an HR Generalist. Diagnoses were

Major Depressive Disorder, PTSD and Alcohol Dependence. At the time of the physician

review by Dr. Pelletier, Ms. Lachance was in pharmacotherapy with Dianne Raymond, PMHNP-

BC; a DBT group led by Jill Godfrey, LCSW and Diane Weinstein, LCSW; and individual

psychotherapy with Laurie Rodrigues, LCSW. Dr. Pelletier opined that the diagnoses of Major

Depressive Disorder, Recurrent, with Anxiety Distress and PTSD may have been well

substantiated historically, but none of the recent records fully review symptoms that adequately

substantiate the specific diagnoses apart from Depressive and Anxiety-Related symptoms

reported by the insured. Dr. Pelletier concluded that clinical evidence available did not support

functional impairment due to the insured’s psychological conditions from July 5, 2019 forward.

       37.     A second Physician Review was completed by Dr. Pelletier on September 26,

2019. The records reviewed included August 21, 2019 report or Amy Madden, M.D. with a



                                                    9
Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 10 of 15                   PageID #: 10




PHQ-9 score of 17 reflecting moderately severe depression and active medications including

Prazosin, Cymbalta, Naltrexone, Trazodone and Hydroxyzine for Major Depressive Disorder and

PTSD together with the August 28, 2019 progress note of psychotherapist Richard Thomas,

Psy.D. in which Dr. Thomas recommended that Ms. Lachance remain off from performing

functional activities for 6-12 months due to depression and PTSD. Dr. Pelletier concluded that

the additional records did not support functional impairment due to psychological conditions

from July 5, 2019 forward. Clinical records available, according to Dr. Pelletier, provided

evidence of multiple psychiatric conditions, but did not provide evidence of persistent

demonstrable impairment. He concluded that she had the capacity to sustain functional activities

for 40 hours a week.

       38.     On October 22, 2019, the May 31, 2019 Disability Determination Explanation of

DDS containing the opinions and conclusions of reviewing psychologist, Brain Stahl, Ph.D., was

filed with Aetna as part of the appeal.

       39.     On October 22, 2019, the Psychiatric Review Technique and Medical Assessment

of Ability to do Work Related Activity (Mental) forms completed by Richard Thomas, Psy.D.

were submitted in support of the appeal by Ms. Lachance.

       40.     A third Physician Review was performed by Dr. Pelletier.          The Disability

Determination Explanation of Dr. Stahl is listed in the records submitted for review, but the

report of Dr. Pelletier does not expressly state that he reviewed Dr. Stahl’s opinions. In his

report of November 8, 2019, Dr. Pelletier again concluded that the evidence available did not

support functional impairment.




                                                  10
Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 11 of 15                  PageID #: 11




       41.    On December 2, 2019, Ms. Lachance submitted additional documents in support

of her appeal, including a medical letter from Dr. Thomas dated November 27, 2019 and a letter

from Nurse Raymond both supporting functional impairment of Ms. Lachance.

       42.    Dr. Pelletier reviewed the statement of Dr. Thomas dated November 27, 2019,

and issued a report dated December 30, 2019 in which he continued to opine that the claimant

was not functionally impaired during the dates under review. On January 2, 2020, Aetna issued

a letter stating that Aetna needed more time for the appeal review and Aetna could not make a

decision on the appeal as of that date. Aetna gave Ms. Lachance until January 22, 2020 to

submit additional information.

       43.    On January 16, 2020, Ms. Lachance submitted additional medical records of Dr.

Thomas, Dr. Madden, Nurse Raymond and Social Worker, Jill Godfrey. The reports of Dianne

Raymond, Jill Godfrey and Dr. Thomas from December 2019 were all within 6 months of July 5,

2019 when the LTD benefits were discontinued, but were not submitted to Dr. Pelletier for

review and consideration. On January 17, 2020, the claimant submitted an additional report of

Dr. Thomas, the Social Security Administration Disability Determination Explanation dated

December 18, 2019 containing the opinions of psychologist, Dr. Burkhart; as well as the PFG job

description and DOT job description for HR Generalist.

       44.    Finally, on January 21, 2020, the office note and letter of Dr. Thomas were

submitted to Aetna.

       45.    On January 27, 2020, Aetna upheld its decision to terminate Ms. Lachance’s LTD

benefits, without reviewing the two Social Security psychologist’s reports and rejecting Dr.

Thomas’s, Dr. Madden’s, and Nurse Raymond’s psychological and psychiatric opinions that Ms.

Lachance was unable to perform her own occupation. Moreover, additional documents and



                                                 11
Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 12 of 15                    PageID #: 12




information admitted to Aetna by Ms. Lachance from December 2019 and January 2020 were

not forwarded for further peer review by Dr. Pelletier, and this would include the Disability

Determination Explanation of DDS containing the opinions of Psychologist Burkhart.

        46.     On February 7, 2020, Ms. Lachance requested the documents and information

from December 2019 and January 2020 be contained in the administrative record even though

they were not submitted to a peer reviewer. Aetna issued a letter dated February 13, 2020 stating

that the records were reviewed prior to the January 27, 2020 determination, but were not sent to

the peer reviewer because the dates of service were more than 6 months past the date benefits

were terminated on July 5, 2019.      However, the submission on January 17, 2020 by Ms.

Lachance contains the Disability Determination Explanation of December 18, 2019, which was

within six months of July 5, 2019.

        47.     There is no proof in the record, that Aetna’s reviewing psychologist reviewed

either of the psychological reviews by Dr. Burkhart and Dr. Stahl that were conducted by Social

Security, nor did Dr. Pelletier review all the treating provider reports submitted in the

administrative record.

        48.     Aetna did not request that Ms. Lachance attend or schedule Ms. Lachance for a

psychological examination with Dr. Pelletier or any other physician, psychologist, or

psychiatrist.

        49.     The Social Security psychologist’s reports and all reports of treating providers

should have been reviewed by Aetna’s reviewing psychologist in determining whether Ms.

Lachance should continue to receive benefits.




                                                   12
Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 13 of 15                       PageID #: 13




                                           CLAIMS FOR RELIEF

                                         COUNT I:
                   ENFORCEMENT OF TERMS OF PLAN ACTION FOR UNPAID BENEFITS


        50.     Plaintiff repeats and realleges all the allegations set forth in the paragraphs above

as if fully set forth herein.

        51.     The Plan is a contract.

        52.     Ms. Lachance has performed all of her obligations under the contract.

        53.     Pursuant to 29 U.S.C. § 1132(a), a civil action may be brought by a participant to

recover benefits due to her under the terms of her plan, to enforce her rights under the terms of

the plan, or clarify her rights to future benefits under the terms of the plan.

        54.     The Defendants’ actions constitute an unlawful denial of benefits under ERISA,

as provided in 29 U.S.C. § 1132(a)(1)(B).

        55.     In accordance with 29 U.S.C. § 1132, Ms. Lachance is entitled to be paid benefits

under the Plan based upon her disabled status from and after July 5, 2019 to the present, and

continuing.

        56.     The Defendants have refused to provide Ms. Lachance with these disability

benefits and are, therefore, in breach of the terms of the Plan and ERISA, which requires that the

Defendants engage in a full and fair review of all claims and the administration of the Plan in the

best interests of the Plan participants.

        57.     As a direct and proximate result of this breach, Ms. Lachance has lost the

principal and the use of her rightful LTD benefits.

                                          COUNT II:
                                   ATTORNEY’S FEES AND COSTS




                                                      13
Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 14 of 15                           PageID #: 14




        58.      Plaintiff repeats and realleges all the allegations set forth in the paragraphs above

as if fully set forth herein.

        59.      Under the standards applicable to ERISA, Ms. Lachance deserves to recover

“reasonable attorney’s fee and costs of the action herein pursuant to section 502(g)(1) of ERISA,

20 U.S.C. § 1132(g).

        60.      The Defendants have the ability to satisfy the award.

        61.      Ms. Lachance’s conduct of this action is in the interests of all participants who

subscribe to the Plan, and the relief granted hereunder will benefit all participants.

        62.      The Defendants have acted in bad faith in denying Ms. Lachance’s benefits under

the Plan.

        63.      The award of attorney’s fees against the Defendants will deter others acting under

similar circumstances.

                                        PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Honorable Court to enter Judgment

against the Defendants on both Counts of this Complaint, and:

      (1) Declare, adjudge and decree that Ms. Lachance is entitled to LTD benefits as

            calculated under the terms of the Plan

      (2) Award Ms. Lachance the full amount of unpaid benefits under the Plan to which she is

            entitled, together with such pre-judgment interest as may be allowed by law.

      (3) Order that the Defendants make restitution to Ms. Lachance in the amount of any

            losses sustained by Ms. Lachance in consequence of the wrongful conduct alleged

            herein, together with prejudgment interest.

      (4) Award Ms. Lachance the costs of this action and reasonable attorneys’ fees; and



                                                     14
Case 1:20-cv-00375-LEW Document 1 Filed 10/14/20 Page 15 of 15             PageID #: 15




     (5) Award such other relief as the Court deems just and reasonable.



Dated: October 14, 2020                    Respectfully Submitted,


                                           /s/ Colin B. Reilly
                                           Colin B. Reilly, Bar No. 6204
                                           BOURQUE CLEGG
                                           CAUSEY & MORIN LLC
                                           949 Main Street
                                           P.O. Box 1068
                                           Sanford, Maine 04073
                                           Telephone: (207) 324-4422
                                           Facsimile: (207) 324-9556
                                           creilly@bourqueclegg.com


                                           /s/ Ronald A. Ducharme
                                           Ronald A. Ducharme, Bar No. 003197
                                           Law Offices of Ronald A. Ducharme, LLC
                                           27 Temple Street
                                           Waterville, ME 04901
                                           Telephone: (207) 873-7771
                                           Facsimile: (207) 877-9454
                                           ron@ducharmelegal.com




                                                 15
